DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2020 and 2/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of chip regions and a plurality of chip regions are formed” in line 1-2 and the examiner is confused if a plurality of chip regions are the same regions or different.  The examiner suggest changing to “a plurality of chip regions and the plurality of chip regions are formed”.

Claim 1 also recites the limitation "the kerf region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggest changing to “a kerf region”.
Claim 4 recites the limitation "the film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggest changing to “a film”.
Claim 5 recites the limitation “a film” in line 9 and the examiner is confused if a film is the same film as claimed in claim 4 or different film.  The examiner suggest changing to “the film”.
Claim 10 recites the limitation “the surface of the semiconductor wafer” in line 2-3 and the examiner is confused if it is referring to a surface of the semiconductor wafer or the surface of the semiconductor substrate.  The examiner suggest changing to “the surface of the semiconductor substrate”.
Claims 2-14 depend from claim 1 so they are rejected for the same reason.

Claim 16 recites the limitation “a kerf region” in line 5 and the examiner is confused if a kerf region is the same region as claimed in claim 15 or different region.  The examiner suggest changing to “the kerf region”.
Claim 16 also recites the limitation “a device layer” in line 6 and the examiner is confused if a device layer is the same layer as claimed in claim 15 or different layer.  The examiner suggest changing to “the device layer”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WATANABE et al. (US Patent Appl. Pub. No. 2015/0255373 A1).
[Re claim 1] WATANABE discloses the semiconductor wafer in which a plurality of chip regions (2) and the plurality of chip regions are formed, the semiconductor wafer comprising: a device layer (12) including an integrated circuit formed in each of the plurality of chip regions (2); a first structure (32 and 32a) formed in a kerf region (3) by filling a first cavity with a first filling material (32 and 32a), the first cavity extending vertically with respect to a surface of a semiconductor substrate (11); and a second 
 [Re claim 7] WATANABE does not discloses the semiconductor device wherein the first cavity (32) and the second cavity (21) are formed through a same process.  However, the examiner does not give the patentability of the limitation “the first cavity and the second cavity are formed through a same process” because claim 7 is claiming the device and the limitation of “the first cavity and the second cavity are formed through a same process” is method claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (see MPEP 2113).
 [Re claim 9] WATANABE also discloses the semiconductor device wherein the first structure (32a) includes a plurality of columns (see figure 2c).
 [Re claim 14] WATANABE also discloses the semiconductor device wherein the first filling material (32 and 32a) and the second filling material (21 and 21a) have a same composition (see paragraph [0021] and [0024]).  WATANABE teaches that first filling material and second filling material are the same therefore the examiner consider that same material will have same composition.
15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAKAWA et al. (US Patent Appl. Pub. No. 2010/0148315 A1).
[Re claim 15] KUMAKAWA discloses the semiconductor chip, comprising: a semiconductor substrate including a chip region (region where layer 5 is located) and a kerf region (area between layer 5) located around the chip region; a device layer (5) including an integrated circuit formed in the chip region; and a first structure (12) formed in the kerf region by filling a first cavity (6) with a first filling material, the first cavity extending vertically with respect to a surface of a semiconductor substrate (7), wherein at least part of an exposed lateral surface of the device layer in the kerf region includes a first film (4a and 4b), and the first film is different in composition from the device layer in the chip region (see figure 1-5 and paragraph [0029]-[0042]).
[Re claim 18] KUMAKAWA discloses the semiconductor chip wherein the first film (4a and 4b) is formed of WSi, W, SiN, SiCN, or a-Si (see paragraph [0031]).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYOUNG LEE/Primary Examiner, Art Unit 2895